 Case 1:19-cv-00628-JTN-SJB ECF No. 96 filed 09/09/20 PageID.428 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 BRANDON LEWIS CAIN,

        Plaintiff,
                                                                    Case No. 1:19-cv-628
 v.
                                                                    HON. JANET T. NEFF
 CARMEN PALMER, et al.,

        Defendants.
 ____________________________/


                                            ORDER

       This is a prisoner civil rights action. Defendants filed a Motion for Summary Judgment on

the Basis of Exhaustion (ECF No. 23). The matter was referred to the Magistrate Judge, who

issued a Report and Recommendation on August 14, 2020, recommending that this Court deny the

motion, adopt the foregoing findings of fact and conclusions of law as to Defendants’ affirmative

defense of failure to exhaust administrative remedies, and conclude that the grievance process was

unavailable to Plaintiff. The Report and Recommendation was duly served on the parties. No

objections have been filed. See 28 U.S.C. § 636(b)(1). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 88) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment on the Basis of

Exhaustion (ECF No. 23) is DENIED.

       IT IS FURTHER ORDERED that this Court adopts the findings of fact and conclusions

of law as set forth in the Report and Recommendation concerning Defendants’ affirmative defense
 Case 1:19-cv-00628-JTN-SJB ECF No. 96 filed 09/09/20 PageID.429 Page 2 of 2




of failure to exhaust administrative remedies, and concludes that the grievance process was

unavailable to Plaintiff.



Dated: September 9, 2020                                 /s/ Janet T. Neff
                                                       JANET T. NEFF
                                                       United States District Judge




                                            2
